DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The amendment filed 18 November 2021 obviates the objection to the drawings made in the Office action dated 7 September 2021, and therefore the objection is withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the claimed invention, specifically a diaper having an outer nonwoven sheet forming the outside of its ventral part and a target portion comprising a composite of a nonwoven fabric and loop pile fiber yarns knitted into the nonwoven fabric, wherein on a back surface side of the nonwoven fabric, the pile yarns form intersection rows of pile fiber warps and a hot melt adhesive is provided along the intersection rows of adjacent warps of a warp group and not providing between the intersection rows. The amendment filed 18 November 2021 overcomes the rejections under 35 U.S.C. 112(b) and further clarifies the claimed invention to overcome the rejection under 35 U.S.C. 103. U.S. Patent Publication 2012/0089112 to Horn et al. was previously relied upon to teach application of adhesive under the warp groups of a loop-type fastening member. However, Horn only discloses providing less adhesive in the areas between rows of adjacent warps, as shown in figure 1B. Horn explicitly teaches a grid pattern of adhesive, as shown in figure 1B, and therefore one of ordinary skill in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781